SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

379
KA 16-00437
PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ANTHONY D. BONES, DEFENDANT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (JOSEPH G. FRAZIER OF
COUNSEL), FOR DEFENDANT-APPELLANT.

THEODORE A. BRENNER, DEPUTY DISTRICT ATTORNEY, LOCKPORT (THOMAS H.
BRANDT OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Sara Sheldon,
J.), rendered January 13, 2016. The judgment convicted defendant,
upon his plea of guilty, of criminal sale of a controlled substance in
the fifth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

      Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of criminal sale of a controlled substance in
the fifth degree (Penal Law § 220.31). Contrary to defendant’s
contention, the record establishes that he knowingly, voluntarily, and
intelligently waived the right to appeal (see generally People v
Lopez, 6 NY3d 248, 256). That valid waiver constitutes a “general
unrestricted waiver” that encompasses his contention that the sentence
imposed is unduly harsh and severe (People v Hidalgo, 91 NY2d 733,
737; see Lopez, 6 NY3d at 255-256; cf. People v Maracle, 19 NY3d 925,
928).




Entered:    March 31, 2017                         Frances E. Cafarell
                                                   Clerk of the Court